Levine v 425 Madison Assoc. (2016 NY Slip Op 03111)





Levine v 425 Madison Assoc.


2016 NY Slip Op 03111


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2016

Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.


921 150845/13

[*1]Stacey Levine, et al., Plaintiffs-Appellants,
v425 Madison Associates, et al., Defendants-Respondents.


Ressler & Ressler, New York (Ellen R. Werther of counsel), for appellants.
Mischel & Horn, P.C., New York (Scott T. Horn of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered December 24, 2014, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff Stacey Levine alleges that she slipped and fell while descending a marble staircase in a residential building owned and managed by defendants. On appeal, she does not challenge the dismissal of her common-law negligence claim based on the inherently slippery condition of the floor, which is not an actionable defect under the common law (Waiters v Northern Trust Co. of N.Y., 29 AD3d 325, 326-327 [1st Dept 2006]; Sarmiento v C & E Assoc., 40 AD3d 524, 527 [1st Dept 2007]). Rather, she asserts that the motion court erred in dismissing her statutory claims.
The motion court correctly dismissed the statutory claims. Although defendants failed to submit competent evidence showing the year the building was erected (see Powers v 31 E 31 LLC, 24 NY3d 84, 92-93 [2014]), no version of the Building Code is implicated. Defendants have not violated any sections of the Building Code or Fire Code alleged by plaintiffs, since the staircase upon which the injured plaintiff allegedly fell was neither an "interior stair" within the meaning of the 1968 Building Code of the City of New York or predecessor Building Codes (Administrative Code §§ 27-232, 27-375[h]; see Cusumano v City of New York, 15 NY3d 319, 324 [2010]; see also Maksuti v Best Italian Pizza, 27 AD3d 300 [1st Dept 2006], lv denied 7 NY3d 715 [2006]), nor a "means of egress" within the meaning of the
New York City Building Code and the New York City Fire Code (NY City Building Code [Administrative Code of City of NY tit 28, ch 7] §§ BC 1002.1, 1003.4; NY City Fire Code [Administrative Code of City of NY tit 29, ch 2, ch 10] §§ FC 1001.1, 1001.2, 1002.1, 1027.1).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK